Exhibit 10.2

Execution Version

GUARANTEE AGREEMENT

(TUA)

THIS GUARANTEE AGREEMENT (this “Guarantee Agreement”), dated and effective as of
July 31, 2012 (the “Effective Date”), is made by CHENIERE ENERGY PARTNERS, L.P.,
a Delaware limited partnership (the “Guarantor”), in favor of SABINE PASS LNG,
L.P., a Delaware limited partnership (“Sabine”).

WHEREAS, Sabine Pass Liquefaction, LLC, a Delaware limited liability company
(“SPL”), is an indirect wholly owned subsidiary of Guarantor; and

WHEREAS, pursuant to that certain Assignment and Assumption Agreement (the
“Assignment”), dated and effective as of the Effective Date, among Cheniere
Energy Investments, LLC, a Delaware limited liability company (“Investments”),
SPL, and Sabine, Investments assigned to SPL all of Investments’ rights, titles
and interests in, to and under that certain Amended and Restated LNG Terminal
Use Agreement by and between Cheniere Marketing and Sabine Pass dated as of
November 9, 2006, as amended by that certain Amendment to LNG Terminal Use
Agreement, dated June 25, 2007 (as amended, the “Investments TUA”), and SPL
accepted such assignment and assumed all of Investments’ obligations and
liabilities accruing under the Investments TUA on and after the Effective Date;
and

WHEREAS, as agreed by Sabine and SPL in the Assumption, immediately upon the
effectiveness of the Assignment on the Effective Date, SPL and Sabine entered
into a Second Amended and Restated LNG Terminal Use Agreement, superseding and
amending and restating the Investments TUA, in the form attached to the
Assumption as Exhibit B (the “TUA”)

NOW THEREFORE, the parties hereto agree as follows:

Effective as of the Effective Date, the Guarantor irrevocably and
unconditionally guarantees the due and punctual payment in full of any and all
obligations of SPL under the TUA for the period of the Initial Term (as such
term is defined in the TUA) (the “Guaranteed Obligations”). Guarantor further
agrees that the due and punctual payment of the Guaranteed Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guaranty hereunder
notwithstanding any such extension or renewal of any Guaranteed Obligation. This
guarantee is an absolute, present and continuing guarantee of payment and not of
collectability and is in no way conditional or contingent upon any attempt to
collect from Investments or upon any other action, occurrence or circumstance
whatsoever.

This Guarantee Agreement expresses the entire understanding of the parties with
respect to the subject matter hereof; and all other understandings, written or
oral, are hereby merged herein and superseded. No amendment of or supplement to
this Guarantee Agreement, or waiver or modification of, or consent under, the
terms hereof shall be effective unless in writing and signed by the party to be
bound thereby.



--------------------------------------------------------------------------------

This Guarantee Agreement shall be construed in accordance with and governed by
the law of the State of Texas.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee Agreement to be duly
executed and delivered as of the date and year first above written.

 

CHENIERE ENERGY PARTNERS, L.P. By:   Cheniere Energy Partners GP, LLC Its:  
General Partner By:   /s/ Graham McArthur Name:   Graham McArthur Title:   Vice
President and Treasurer

 

3